Schaller, J.,
dissenting. I disagree with the result reached in part II of the majority opinion. There, the majority concludes that “because the certificate of trade name was filed before the parties entered into the contract, we hold that the plaintiff had constructive notice of the corporate principal’s identity at the time of contracting.” (Emphasis added.) Notwithstanding our well established case law requiring an agent *502to disclose the principal to a third party; see Klepp Wood Flooring Corporation v. Butterfield, 176 Conn. 528, 532-33, 409 A.2d 1017 (1979); Robert T. Reynolds Associates, Inc. v. Asbeck, 23 Conn. App. 247, 251, 580 A.2d 533 (1990); New England Whalers Hockey Club v. Nair, 1 Conn. App. 680, 683, 474 A.2d 810 (1984);* 1 the result here enables the agent to escape personal liability after withholding critical information readily available to him but obtainable by the plaintiff only with considerable effort and inconvenience.
In addition to the facts recounted by the majority, it is important to note that the only names appearing with the plaintiff’s name on the contract in question are “Prime Pontiac” on the line designated for “firm” and “Louis J. Soboleski” on the line designated for “signature” and “title.” The only indication of title is an illegible notation that, even if assumed to be the letter P, does not indicate any one capacity more than any other.
The fact finder properly determined from the evidence that the plaintiff did not have actual knowledge that a corporation named Bridgeside Pontiac was involved in this transaction and that Soboleski signed only in his individual capacity. The record does not indicate, moreover, that Sobeleski undertook to alert the plaintiff that “Prime Pontiac,” noted on the firm line, was not an entity at all but, instead, a trade name. Without further information being furnished by Soboleski, the only person or entity contracting with the plaintiff was Louis J. Soboleski, in his personal capacity. See, e.g., Robert T. Reynolds Associates, Inc. v. Asbeck, supra.
*503The majority concludes that the plaintiff had constructive notice that Bridgeside Pontiac was the principal behind the trade name thus placing on the plaintiff the burden of discovering the details of the trade name disclosure made under § 35-1. There is, however, no reason whatsoever why the plaintiff would have known that Prime Pontiac was a trade name. How, then, did the duty arise to search one or more trade name indices located, by the terms of § 35-1, wherever the “business is or is to be conducted or transacted”?
It is true that our Supreme Court stated in a 1925 case, DiBiase v. Garnsey, 103 Conn. 21, 27, 130 A. 81 (1925), that “[the object of § 35-1] is to enable a person dealing with another trading under a name not his own, to know the man behind the name, that he may know or make inquiry as to his business character or financial responsibility.” It is obvious, however, that whatever disclosure value this statute produces is minimal — minimal because the disclosure is recorded, not in any central, fixed or readily identifiable location as in the case of real property records or security interest filings under the Uniform Commercial Code,2 but in at least one of the 169 towns in Connecticut “in which such business is or is to be conducted or transacted.”
Section 35-1 is hardly a broad ranging statute fully protecting individuals doing business with persons or corporations using trade names. While it does serve the purpose of providing disclosure of the principal using a trade name, that information is usable only *504when it is known that a trade name is involved. The statute makes no mention that the filing will constitute “constructive notice.” The plain and unambiguous terms of the statute, therefore, cannot fairly be read to include this additional provision. Battersby v. Battersby, 218 Conn. 467, 471, 590 A.2d 427 (1991) (“[a]bsent ambiguity, the courts cannot read into statutes, by construction, provisions that are not clearly stated”).
The preferable result is to require the party having possession of the information about the principal’s identity — in this case Soboleski — to disclose that information before the transaction is consummated. See Klepp Wood Flooring Corporation v. Butterfield, supra; Robert T. Reynolds Associates, Inc. v. Asbeck, supra. Our cases setting forth the law of agency should take precedence over the majority’s reading of the statute inasmuch as “constructive notice” is not specifically set forth in § 35-1. See Battersby v. Battersby, supra.
In this case, Soboleski had within his control all of the information necessary to alert the plaintiff as to what entity Soboleski envisioned was to be bound by the legal consequences flowing from this contract. For whatever reasons, he failed to disclose any information and, in fact, completed the signature portion of the contract in an ambiguous manner. The simple fact is that only Soboleski is bound by this contract as he is the only individual or entity executing it with the plaintiff.
Although the trade name statute is a disclosure statute — albeit extremely limited in scope and coverage — it is designed “to protect the public by giving notice or information.” 57 Am. Jur. 2d, Names § 66. Our own Supreme Court indicated that the statute is for the benefit of others doing business with one operating behind a “name not his own.” DiBiase v. Garnsey, supra. It seems inconsistent with that purpose *505when the statute is employed to avoid liability by the very person possessing the relevant information needed for a fair evaluation of the transaction.
The majority believes that the purpose behind the trade name statute would be undermined were the business using the trade name to be required to provide “an affirmative disclosure of the entity behind the business in every transaction with the public. ” That concern would not be relevant in this case if this court were to hold that the disclosure of principal rule governs. The statute is not rendered meaningless if this court requires the party in control of the information to disclose it to the party with whom he is doing business. It does not seem too much to ask of an individual acting as an agent in a given transaction who wants to avoid personal liability on a particular contract specifically to disclose his principal to the other party. See, e.g., Myers-Lieber Sign Co. v. Weirich, 2 Ariz. App. 534, 410 P.2d 491 (1966) (Cameron, J., dissenting); see also Saco Dairy Co. v. Norton, 140 Me. 204, 207, 35 A.2d 857 (1944) (fact that contract negotiated by agent under trade name not of itself sufficient disclosure of agency). In all fairness, the failure to do so should prevent that individual from escaping personal liability.
For the foregoing reasons, I respectfully dissent and would affirm the judgment of the trial court.

 For example, the court in New England Whalers Hockey Club v. Nair, 1 Conn. App. 680, 683, 474 A.2d 810 (1984), stated: “To avoid personal liability, it is the duty of an agent to disclose both the fact that he is acting in a representative capacity and the identity of his principal, since the party with whom he deals is not required to discover or to make inquiries to discover these facts.”


 See General Statutes § 42a-9-401 (1), which provides: “The proper place to file in order to perfect a security interest is as follows: (a) When the collateral is timber to be cut or is minerals or the like, including oil and gas, or accounts subject to subsection (5) of section 42a-9-103a, or when the financing statement is filed as a fixture filing and the collateral is goods which are or are to become fixtures, then in the office where a mortgage on the real estate would be filed or recorded; (b) in all other cases, in the office of the secretary of the state.”